USCA4 Appeal: 22-6409      Doc: 13         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6409


        CLEVELAND LEROY COAXUM, JR.,

                            Petitioner - Appellant,

                     v.

        JEFFREY SNODDY, Warden,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:21-cv-00305-JPJ-PMS)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Cleveland Leroy Coaxum, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6409         Doc: 13      Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Cleveland Leroy Coaxum, Jr., seeks to appeal the district court’s order dismissing

        as untimely his amended 28 U.S.C. § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134,

        148 & n.9 (2012) (explaining that § 2254 petitions are subject to one-year statute of

        limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

        § 2244(d)(1)). The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will

        not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez, 565

        U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Coaxum has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2